Citation Nr: 0534551	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2001 rating 
decision, by the Atlanta, Georgia, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran perfected a timely appeal to that decision.  

In July 2003, the Board remanded the case to the RO in order 
to schedule the veteran for a hearing.  Therefore, on August 
26, 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is of record.  In November 2004, 
the Board remanded the case to the RO for further evidentiary 
development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in April 
2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The probative medical evidence of record establishes that 
the veteran does not currently meet the diagnostic criteria 
for PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
August 2001 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in February 2005.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received in December 1998.  Submitted in support 
of the claim was a statement of stressors, wherein the 
veteran indicated that he was attached to the 15th 
Administrative unit, 1st Cavalry division from June 1968 to 
May 1969; he was stationed in An Khe, Vietnam.  The veteran 
reported that one person was killed in action in his unit, 
but he was unable to recall the person's name.  The veteran 
indicated that while he was supposed to be in a noncombat 
position, he performed perimeter guard duty.  He noted that, 
during the course of the mission, he was continually fired 
upon.  The veteran indicated that on more than one occasion, 
he found dead enemy personnel forward his position.  The 
veteran recalled seeing a comrade torn apart by incoming 
mortar fire; he stated that he will always remember seeing 
his body parts strewn all over the area.  The veteran related 
that he was so disturbed by the death of that individual that 
he spent three days in DaNang Hospital.  The veteran 
indicated that he has had flashbacks concerning the above 
incident.  

Also submitted in support of the claim were two hospital 
reports.  One report was from Brawner North, which shows that 
the veteran was admitted to the hospital in February 1996 
with depression and relapse in his alcoholism.  It was noted 
that he had been sober since May 1995 but, because of 
depression, he started drinking again.  Following a mental 
status examination, the veteran was admitted and treated with 
medication for depression and to help him sleep.  The 
discharge diagnoses were major depression and alcohol abuse 
and dependence.  Also submitted was a discharge report from 
Charter Anchor, dated April 29, 1998, reflecting discharge 
diagnoses of alcohol dependence, major depression with 
psychotic features, and PTSD.  It was noted that the veteran 
had been treated at the hospital since April 23, 1998 with 
medications and therapy; he was referred to the VA hospital 
for follow up services.  

Received in May 1999 were VA progress notes, dated in August 
1998, which show that the veteran reported a history of PTSD 
since 1969.  The assessment was PTSD.  During one visit, on 
August 14, 1998, the veteran stated "I can't forget Vietnam, 
the killings and the things that happened to my buddies; so 
many people died."  The diagnostic impression was PTSD.  

Also received in May 1999 was the report of a psychiatric 
evaluation, conducted by Dr. Ross F. Grumet; the evaluation 
was conducted in conjunction with the veteran's application 
for disability pension.  The veteran complained of 
nervousness and an inability to function.  It was noted that 
the onset of the veteran's illness was in 1995 when he was 
accused of extortion and was suspended with pay.  An FBI 
investigation cleared the veteran, but when he returned to 
work he never felt the same.  He developed an alcohol problem 
with excessive anxiety.  It was noted that the veteran had no 
history of psychiatric treatment prior to the present 
illness.  Following a mental status examination, the 
psychiatric impressions were schizophrenia, paranoid type; 
depression, NOS; history of alcohol abuse; R/O PTSD; and R/O 
Organic brain syndrome.  

Also received in May 1999 was a discharge summary from 
Charter Anchor Behavioral Health System, dated in April 1998, 
indicating that the veteran was admitted after he had become 
hostile and belligerent.  He was admitted at the request of 
his wife after he apparently become intoxicated and did not 
take his medications for schizophrenia; he apparently 
attempted to walk out in front of a car the evening prior to 
his admission.  During the course of his hospitalization, it 
was noted that the veteran was a Vietnam veteran and had had 
recurrent nightmares and thoughts regarding that experience.  
The discharge diagnoses were alcohol dependence, majore 
depression with psychotic features, and PTSD.  Records from 
Quantum Behavioral healthcare, dated from March 1996 through 
June 1997, show that the veteran was seen in therapy for 
symptoms that included mood swings and depression.  During an 
intake session in March 1996, the veteran reported that his 
problems began three years ago when he was charged with 
extortion by the company with which he was working; 
thereafter, he began abusing alcohol and experiencing 
schizophrenic symptoms.  In March 1997, the veteran was 
diagnosed with schizophrenia, paranoid type.  During a 
therapy session in June 1997, the veteran reported a paranoia 
interfering with work ability; he also reported an inability 
to move on after being cleared of espionage charges.  

Received in June 1999 were medical records from Brawner 
North, dated from June 1995 through February 1996.  These 
records indicate that the veteran was admitted to the 
hospital in June 1995 on a voluntary basis with alcohol 
dependency and PTSD.  He reported feeling depressed since 
leaving Vietnam; it was noted that he had a recent trigger in 
that he was accused of extortion related to a business deal 
and was suspended with pay.  He had been drinking excessively 
with complaints of depressed mood, being isolative, with 
anhedonia, decreased appetite, helplessness, hopelessness, 
weight loss, and occasional suicidal ideation, but no plan.  
He also reported occasionally experiencing flashbacks from 
Vietnam.  The discharge diagnoses were alcohol dependence and 
depression.  He was readmitted to Brawner North in February 
1996 with depression and relapse in his alcoholism.  The 
discharge diagnoses then were major depression and alcohol 
abuse and dependence.  

Also received in June 1999 was a treatment report from Dr. 
Floyd P. Garrett, dated in September 1997, who evaluated the 
veteran to determine the severity of his psychiatric 
disorder.  The veteran reported being the operations manager 
at Hartsfield Airport for over 20 years, and asserted that 
his record was unblemished until he was falsely charged with 
extorsion about two years ago.  The veteran denied any prior 
psychiatric history before the extortion episode several 
years ago; he claims that he cannot stop thinking about this, 
that he hears voices, and that he "doesn't trust himself" 
to make decisions.  The veteran stated that all of his 
psychiatric symptoms began following the difficulties at work 
several years ago and that following that episode, "I got 
weird and started seeing things and hearing voices."  The 
impressions were alcohol dependence, actively drinking; 
psychosis, NOS.  The examiner stated that it was difficult to 
be certain whether this could be a form of schizophrenia, a 
bipolar disorder, a form of alcohol or drug-induced 
psychosis, or even a partial affectations disorder.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
May 25, 2000, the veteran indicated that he spent 25 years 
trying to forget Vietnam ever existed; therefore, he is 
unable to remember the name of the service member he saw 
killed or the date the incident occurred.  The veteran 
indicated that all he was able to certify was that the 
incident took place between May 1968 and June 1969; not only 
was the death of a service person a factor, but the 
horrendous sight of mangled and dead Vietnamese being lined 
up and displayed.  The veteran indicated that the lack of 
regard for human life had a deep impact on his life.  He also 
reported that the intensity of the perimeter firefight and 
the smell of contorted and burning human flesh had remained 
with him until the present.  

At his personal hearing in August 2004, the veteran reported 
that he served in Vietnam from June 1968 to May 1969; during 
that time he was assigned to the 15th Administrative Company 
of the 1st Cavalry Division in An Khe, Vietnam.  The veteran 
testified that he was exposed to enemy mortar and rocket 
attacks on several occasions, particularly in August and 
September 1968.  The veteran also reported recalling the name 
of an individual in his unit with whom he talked days before 
the person was killed in action.  

Submitted at the hearing was a copy of a discharge summary 
from Charter Anchor behavioral Health System, dated in April 
1998, showing the final diagnoses of alcohol dependence, 
major depression with psychotic features, and PTSD.  

Of record is a reply from USASCRUR, dated February 4, 2005, 
indicating that they had reviewed the unit history submitted 
by the 1st Battalion, 50th Infantry for the period from July 1 
to September 30, 1968.  It was noted that the report 
documents that on September 1, 1968, the time frame provided 
by the veteran, the Military Assistance Command Vietnam at An 
Khe received a mortar attack.  The report also documented 
that one Vietnamese woman was killed and a Vietnamese boy was 
wounded.  It was further noted that An Khe was the documented 
main base area location for the 15th Administrative Company 
(15th Admin Co).  

The veteran was afforded a VA compensation examination in 
February 2005, at which time it was noted that the veteran 
served in Vietnam between 1968 to 1969, and he was attached 
to the 1st Air Cavalry unit for a period of 12 months.  The 
veteran indicated that he was occasionally required to stand 
guard duty, and there were a few incidences of rocket and 
mortar attacks on the base.  It was also noted that the 
veteran was not wounded, and he received no individual medals 
for heroism.  He did not claim any treatment for psychiatric 
problems during service.  It was further noted that the 
veteran's first psychiatric hospitalization was around 1997.  
In mid 1997, he came to the Dublin VA mental health clinic 
and reported a history of PTSD; he was seen by a psychiatrist 
whose impression based on that self-report was PTSD.  The 
examiner noted that the review of the claims folder did 
reveal a report from USASCRUR, which confirmed a rocket 
mortar attack on the base at An Khe in September 1968, which 
was during the veteran's tenure there.  Therefore, there was 
confirmation of his claimed stressor.  The examiner indicated 
that, after thorough review of the claims file and 
psychiatric interview of the veteran, although he had some 
symptoms of PTSD, he did not fully satisfy the criteria as 
established in DSM-IV for that diagnosis.  It was noted that 
he had a confirmed inservice experience which may serve as a 
sufficient stressor if he had the sufficient symptoms.  The 
examiner further noted that there was no evidence of seeking 
or receiving treatment for symptoms identified as related to 
his inservice experience.  The examiner stated that he did 
not find the veteran had PTSD or other psychiatric disorder.  
The pertinent diagnoses were alcohol dependence by history, 
dysthymic disorder by history, and paranoid personality 
disorder by history.  


III.  Legal Analysis.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  Service connection for certain chronic 
diseases, including psychoses, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2005).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the veteran initially filed his claim 
for service connection for PTSD required a "clear" diagnosis 
of PTSD; that requirement has since been eliminated.  As 
regards the first of the three regulatory criteria, the 
revised version requires only a diagnosis rendered in 
accordance with 38 C.F.R.§ 4.125(a), which incorporates the 
provisions of the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330- 
10332 (March 7, 2002).].  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails.  When a fair preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

After review of all of the medical evidence, the Board 
concludes that the veteran's claim for service connection for 
PTSD must be denied because the preponderance of the 
competent, probative evidence of record reflects that the 
veteran does not have PTSD.  The Board finds that the 
February 2005 VA examination is more probative than the 
records that contain diagnoses of PTSD.  This is because the 
VA examiner, in February 2005, carefully examined the veteran 
consistent with the criteria in DSM-IV and specifically found 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  Moreover, the February 2005 VA examination was 
conducted with full review of the claims folder, to include 
all VA and non-VA treatment records, service medical records, 
and the result of the stressor development from the service 
department.  

The Board acknowledges that the record contains diagnoses of 
PTSD, one incident in an August 1998 VA progress note, and in 
a treatment report from Charter Anchor dated in April 1998.  
However, on both occasions, the diagnoses of PTSD were 
rendered without results of clinical testing and absent 
review of the entire claims folder.  As such, those diagnoses 
cannot outweigh the February 2005 VA report which, as 
explained above, was conducted with the benefit of clinical 
testing and with review of the entire claims folder.  

The Board notes that the veteran's stressors are borne out by 
the evidence of record.  However, in this case, it is not an 
unverified stressor but the absence of a clear diagnosis of 
PTSD that defeats the veteran's claim.  38 C.F.R. § 3.304.  
The Board therefore cannot find that the veteran manifests 
PTSD that is the result of stressors experienced during his 
active service.  

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests PTSD that is the 
result of stressors he experienced during his active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With regret, the Board finds that absent medical evidence of 
a clear diagnosis of PTSD the Board is not able to find that 
the veteran manifests PTSD that is the etiological result of 
his active service.  After review of the record, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for PTSD.  The 
benefit sought on appeal is accordingly denied.  



ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


